Name: Commission Regulation (EC) NoÃ 1330/2006 of 8 September 2006 on the payment of a supplement to the advances on the compensatory aid in the banana sector forÃ 2006
 Type: Regulation
 Subject Matter: economic policy;  accounting;  plant product;  cooperation policy;  marketing
 Date Published: nan

 9.9.2006 EN Official Journal of the European Union L 247/9 COMMISSION REGULATION (EC) No 1330/2006 of 8 September 2006 on the payment of a supplement to the advances on the compensatory aid in the banana sector for 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), and in particular Article 14 thereof, Whereas: (1) Article 4 of Commission Regulation (EEC) No 1858/93 of 9 July 1993 laying down detailed rules applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector (2) lays down the conditions for paying advances on compensatory aid. (2) Article 2 of Commission Regulation (EC) No 833/2006 of 2 June 2006 fixing the compensatory aid for bananas produced and marketed in the Community in 2005 and the unit value of the advances for 2006 (3) set the amount of each advance for bananas marketed in 2006 at EUR 4,13 per 100 kilograms. (3) To take account of price movements on the Community market in comparison with 2005 and the impact of these movements on the financial situation of Community banana producers, provision should be made for the payment of a supplement to the advances paid for the quantities marketed in the Community in 2006, without prejudice to the level of compensatory aid to be set subsequently under Article 12 of Regulation (EEC) No 404/93 and Regulation (EEC) No 1858/93. This supplementary payment should be conditional on the lodging of a security in accordance with Article 4 of Regulation (EEC) No 1858/93. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for bananas, HAS ADOPTED THIS REGULATION: Article 1 Producer Member States shall pay a supplement to the advances on the compensatory aid provided for in Article 12 of Regulation (EEC) No 404/93, for 2006, of EUR 7,13 per 100 kilograms, for the quantities marketed in the Community in 2006. The supplement to the advances shall be paid for marketed quantities for which applications for advances on the complementary aid have been made for 2006. Applications for payment of the supplement to the advance shall be accompanied by proof that a security of EUR 3,57 per 100 kilograms has been lodged. Payment for bananas marketed during the first half of 2006 shall be made within two months of this Regulation becoming applicable. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 170, 13.7.1993, p. 5. Regulation as last amended by Regulation (EC) No 789/2005 (OJ L 132, 26.5.2005, p. 13). (3) OJ L 150, 3.6.2006, p. 9.